                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

LEROY B. SIMMONS                                         CIVIL ACTION

VERSUS                                                   NO.    18-12994

RICHARD L. STALDER, ET AL.                               SECTION AJ@ (3)

                                     ORDER

      The Court, having considered the petition, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the objections thereto, hereby

approves the Magistrate Judge’s Findings and Recommendation and adopts it as its

opinion. Accordingly,

      IT IS ORDERED that Plaintiff’s complaint be and is hereby DISMISSED

with prejudice as prescribed.

      New Orleans, Louisiana, this 8th day of February, 2019.




                                             CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
